Title: To Thomas Jefferson from Philip Turner, 23 February 1806
From: Turner, Philip
To: Jefferson, Thomas


                        
                            
                            
                                Thos. Jefferson President of the united states
                     
                            Newyork 23rd Febry 1806
                        
                        Your philanthropic goodness will excuse me, so distressed, I have no where else To complain, I am injured by
                            being keept out of my Just dues, I have received a line from Mr. Dana one of our connecticut gentlemen in congress on the
                            subject of my claims. I do not like the complextion of his letter, I find my Jealousies and fears which I wrote to you
                            about some time ago were Justly found, by his letter, he appears to keep up schism and marks me a distinguished democrat a
                            favorite of the prevailing party where I ought to apply, if my friends does not appear for me I shall fail of getting my
                            claims settled this session, I wish the president might see my memorial in the hands of Mr. Jno. C. Smith, and do with it
                            as he thinks best, I am so in want I rather relinquish to the united states one half of my claims than to have them pass
                            unsettled this term I wish to be honoured by a line what the prospects are.
                  I have the honour to be the Presidents most
                            faithfull friend
                        
                            P. turner
                     
                        
                    